Citation Nr: 1146767	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for lymphomatoid papulosis (LyP) (claimed as due to exposure to ionizing radiation).  

2. Entitlement to service connection for anaplastic large T-cell lymphoma (ALCL) (claimed as due to exposure to ionizing radiation).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1943 to December 1945.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of initial RO consideration.  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.    

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).
The Veteran claims that the disabilities at issue resulted from his exposure to radiation in the course of his duties as an X-ray technician in service.  

In a September 2011 letter D.F., M.D. notes that he has followed the Veteran for over 20 years for a diagnosis of LyP and that its transition to a more aggressive lymphoma such as large cell anaplastic CD-30 lymphoma is well recognized.  The Veteran filled out a VA Form 21-4142 noting that he had been treated by Dr. D.F. for LyP since 1994 (when the diagnosis was made).  However, in response to the RO's September 2008 letter, Dr. D.F.'s office sent treatment records only from May 2000 to August 2008.  In a claim of service connection, the complete history of the disability (and particularly the initial complaints and diagnosis) for which service connection is sought is pertinent evidence and all identified treatment records for such must be secured to ensure proper adjudication of the claim on a complete record.  

Based on the service records and his accounts (which the Board does not question) it may be conceded that during service the Veteran was exposed to radiation from X-rays as he describes.  The medical evidence documents diagnoses of LyP and ALCL.  What remains is the question of whether the Veteran's exposure to X-rays in service caused the diseases as alleged.  As that is a medical question, further development to secure a VA opinion is required.   

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should obtain the appropriate release from the Veteran, and secure from Dr. D.F. the outstanding records of treatment for the disabilities at issue he provided the Veteran (i.e. those from the reported first visit in 1994 until 2000).  

If the records received suggest treatment by other providers (in particular when the initial diagnoses of the disabilities at issue were made), the pertinent treatment records from such providers must also be sought. 

2. The RO should then arrange for the record to be forwarded to an appropriate physician for review and an advisory medical opinion as to the likely etiology for the Veteran's LyP and ALCL.  The consulting physician should review the record and provide an opinion that responds to the following:

a. Based on the factual evidence of record, what is the most likely etiology for the Veteran's LyP? Specifically, is it at least as likely as not (a 50 percent or greater probability) that it is etiologically related to his exposure to X-rays in service?

b. Based on the factual evidence of record, what is the most likely etiology for the Veteran's ALCL? Specifically, is it at least as likely as not (a 50 percent or greater probability) that it is etiologically related to his exposure to X-rays in service?

The consulting physician is asked to note the September 2011 opinion of D.F., M.D., expressing agreement or disagreement with the opinion (and explaining the rationale therefore).  The physician is asked to explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.  

3. The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

